DETAILED ACTION

Claims status
In response to the amendment filed on 11/10/2021, claims 1-21 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-21 are found to be allowable. Claims 1-21 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method for assigning a severity to failure indications of network resources in a communication network, the method comprising: in a processor, receiving one or a plurality of failure indications related to a failure of one or more network resources from a plurality of network resources in a communication network; assigning a severity to the one or said plurality of failure indications based on an impact on data traffic in the communication network due to the failure of the one or more network resources from said plurality of network resources, the assigning comprising at least one of: assigning a static severity based on a single traffic impact assessment in the communication network due to the one or more failed network resources, or assigning a dynamic severity based on continuous or periodic traffic impact assessments in the communication network due to the failure of the one or more network resources; determining an action to remedy the failure of the one or more network resources based at least in part on the severity assigned to the one or said plurality of failure indications; and, outputting an indication of the severity of the one or said plurality of failure indications, the action to remedy the failure of the one or more network resources, and a projected outcome of the action to an administrative device.” in combination with other claim limitations as specified in claims 1-21.
With respect to claim 1, the closest prior art “Khanna” teaches the method wherein to receive failure information of data channels/paths by collecting through the aggregation service. The aggregation services calculates performance characteristics of the nodes and links in the network using network topology. Based on the collected performance information and resources for the links and nodes, it determines the type of network failures. Khanna further discusses the method to determine the type of severity of the traffic by monitoring of network paths and anomalies in the various nodes to find the causes of failures. Another closest prior art “Testicioglu” further teaches the method of determining the dynamic severity of the network failure by monitoring the achieved level of performance or QoS parameters.
Neither Khanna nor Testicioglu nor in combination, however, teaches “determining an action to remedy the failure of the one or more network resources based at least in part on the severity assigned to the one or said plurality of failure indications; and, outputting an indication of the severity of the one or said plurality of failure indications, the action to remedy the failure of the one or more network resources, and a projected outcome of the action to an administrative device." 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-21 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416